Sherwood, Judge,
delivered the opinion of the court.
This was an action of trespass for cutting down the timber of plaintiff', William Dale; brought by him against the road overseer, William H. Anderson, and a number of other defendants. The record shows that a verdict was returned *322for the plaintiff, in the usual form, and then this language is used: “ Whereupon, the court ordered judgment to be en-
tered accordingly.” But no judgment is actually entered, and therefore the appeal must be dismissed.
Judges Adams and Tories concur; Judges Wagner and Napton absent.